Citation Nr: 1102249	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-10 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for sinusitis.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for tinnitus.
 
6.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1960 to April 1964, 
from June 1970 to June 1974, and from December 1977 to October 
1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which, in pertinent part, denied the 
Veteran's requests to reopen his claims for service connection 
for a sinus condition and a right shoulder condition.  This 
rating decision also denied his claims for service connection for 
a back injury and tinnitus.

Additional evidence pertinent to the claim on appeal was 
submitted subsequent to the issuance of the September 2007 
supplemental statement of the case (SSOC). The Veteran's 
representative waived RO consideration of this evidence in a 
December 2010 Informal Hearing Presentation.  See 38 C.F.R. § 
20.1304 (2010).

The issues of entitlement to service connection for sinusitis and 
residuals of a back injury are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right 
shoulder disorder was last denied in an unappealed December 2001 
rating decision the record was negative for evidence of a chronic 
right shoulder disability that was caused by or related to 
service; this claim had been previously denied in a November 1981 
rating decision.

2.  Evidence received since the December 2001 rating decision as 
to the Veteran's claims for service connection for a right 
shoulder disorder is neither cumulative nor redundant of evidence 
previously considered, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.

3.  There is a nexus between the Veteran's currently diagnosed 
right shoulder disorder, namely chronic impingement of the right 
shoulder, and service.

4.  The Veteran's claim for service connection for a sinusitis 
was finally denied in an unappealed November 1981 rating decision 
the record was negative for evidence of chronic sinusitis.

5.  Evidence received since the November 1981 rating decision as 
to the Veteran's claim for service connection for sinusitis is 
neither cumulative nor redundant of evidence previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.

6.  There is a nexus between the Veteran's currently diagnosed 
tinnitus and his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied service 
connection for a right shoulder disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  New and material evidence has been received since the 
December 2001 rating decision to reopen a claim for service 
connection for a right shoulder disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a right shoulder 
disorder, diagnosed as chronic right shoulder impingement, have 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  The November 1981 rating decision that denied service 
connection for sinusitis is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.105(a).

5.  New and material evidence has been received since the 
November 1981 rating decision to reopen a claim for service 
connection for sinusitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

6.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

The VCAA is also not applicable where further assistance would 
not aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view of 
the Board's favorable decisions, further assistance is 
unnecessary to aid the Veteran in substantiating the instant 
claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.")

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as arthritis and organic 
diseases of the nervous system are presumed to have been incurred 
in service if such manifested to a compensable degree within one 
year of separation from service.  This presumption applies to 
veterans who have served 90 days or more of active service during 
a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disorder found to be 
proximately due to, or the result of, a service- connected 
disability, including on the basis of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board 
notes the changes to 38 C.F.R. § 3.310 effective in October 10, 
2006, but the previous version of 38 C.F.R. § 3.310 is 
potentially more favorable to the Veteran).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage, supra.

Right Shoulder 

A December 2001 rating decision denied the Veteran's claim for 
service connection for right shoulder arthritis as the record was 
negative for evidence of a chronic right shoulder disability that 
was incurred in or caused by service.  A notice of disagreement 
was not received within one year of notification of this rating 
decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  
This claim had been previously denied in a November 1981 rating 
decision.

Evidence considered in the December 2001 rating decision included 
the Veteran's service treatment records, an October 1981 VA 
examination report and VA treatment records dated through 
September 2001.

An April 1960 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from a 
painful or "trick" shoulder in an accompanying Report of 
Medical History (RMH).  An April 1964 service discharge 
examination was also negative for any relevant abnormalities.  
The remaining service treatment records from this period of 
service were negative for any complaints, treatments or diagnoses 
related to a right shoulder disability.

Complaints of a sore shoulder with considerable crepitation with 
any movement were noted in August 1971.  Possible right shoulder 
bursitis was noted in March 1972.  A June 1973 treatment note 
indicated that the Veteran had sustained a severe trauma to his 
right shoulder twice since 1960, including an incident in 1960 
when he fell off an aircraft.  Physical examination revealed good 
range of right shoulder motion as well as some "crunching 
noise" on manipulation.  An impression of rule-out traumatic 
bursitis of the right shoulder was made.  The Veteran reported a 
history of right shoulder problems since an injury in 1960 in 
November 1978.

A November 1979 private treatment summary notes that the Veteran 
had sustained injuries to his right shoulder in 1971 and 1972.  
Physical examination revealed right shoulder range of motion to 
be about normal.  An impression of an old injury to the right 
ulnar nerve at or near the elbow was made.  A painful or 
"trick" shoulder was reported in a November 1979 RMH.

A February 1980 service discharge examination was negative for 
any relevant abnormalities but noted the Veteran's reports of a 
swollen and painful right shoulder that he treated with pain 
medication.  In an accompanying RMH the Veteran reported that he 
suffered from arthritis but denied a painful or "trick" elbow.

An October 1981 VA orthopedic examination noted that the 
Veteran's right shoulder was of normal configuration and had 
normal range of motion without swelling, edema, effusion or 
crepitus.  No diagnosis related to the right shoulder was made.

Evidence considered since the December 2001 rating decision 
includes VA treatment records dated through June 2007, a June 
2007 private opinion from Dr. M.O., a March 2009 private opinion 
from Dr. C.J. and various private treatment notes.

An undated private treatment note reflected the Veteran's reports 
that he sustained a right shoulder injury in 1962 after falling 
from an aircraft.  He re-injured his shoulder in 1968 after being 
pinned in the nose gear of an aircraft and being struck by 
another individual in 1973.  He experienced degenerative problems 
with his right shoulder.  Physical examination revealed decreased 
right shoulder range of motion.  The text of this note indicated 
that the Veteran had retired from the military three years 
previously, suggesting that the visit occurred sometime in 1983.

Chronic right shoulder pain was assessed in an October 1987 VA 
treatment note.

A November 1992 VA right shoulder X-ray was negative and revealed 
normal bone and joint structures.  An impression of questionable 
right shoulder bursitis was noted in a June 1994 VA treatment 
note.  An August 1995 VA right shoulder X-ray was negative for 
any abnormalities.

In a June 2007 opinion Dr. M.O. noted that she had been the 
Veteran's primary care physician since 2004. and had treated him 
for a variety of conditions, including right shoulder pain and 
stiffness.  Upon a review of the Veteran's service treatment 
records, she opined that his current right shoulder condition was 
"almost certainly the direct residual result of two documented 
in-service injuries" which occurred in 1960 and 1964.  This 
opinion was based upon the extensive documentation and in-service 
treatment of the same condition over 25 years as well as the 
recorded opinions of the treating military physicians that the 
findings and complaints were caused by said injuries.

A February 2009 private operative report noted that the Veteran 
underwent right shoulder arthroscopic acromioplasty.  His 
postoperative diagnosis was chronic impingement of the right 
shoulder.

A March 2009 opinion from Dr. C. J., the Veteran's private 
orthopedist, noted that he had recently performed arthroscopic 
surgery of the right shoulder on the Veteran.  This surgery 
revealed an incomplete tear of the biceps tendon and degeneration 
of his glenoid labrum.  It was more likely than not that the 
partial tearing of the biceps tendon was a result of some past 
major trauma to the Veteran's shoulder.

The December 2001 rating decision denied the Veteran's claim for 
service connection for a right shoulder disability as the record 
was negative for evidence of a chronic right shoulder disability 
that was incurred in or caused by service.  As such, evidence 
that the Veteran suffers from a chronic right shoulder disability 
that was related to service could reopen his claim.

The newly submitted treatment records document that the Veteran's 
diagnosis of right shoulder chronic impingement and June 2007 
opinion from Dr. M.O. linked the Veteran's right shoulder 
disorder to service.  This evidence is new in that it was not 
previously of record, relates to an element of the previous 
denial that was found to be lacking, and raise a reasonable 
possibility of substantiating the claim-evidence that the 
Veteran has a current right shoulder disability that may be 
related to service.  The claim is therefore reopened.

In order for the Veteran's currently diagnosed right shoulder 
disorder to include chronic right shoulder impingement to be 
recognized as service connected, the competent medical evidence 
of record must establish a link between these conditions and an 
active duty injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
Shedden and Hickson, supra.  

The evidence of this nexus includes the June 2007 opinion from 
Dr. M.O. and the March 2009 opinion from Dr. C.J.  Both opinions 
were accompanied by a rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is not entitled to any weight).  The Board 
notes that the June 2007 opinion did not contain a current 
diagnosis of a right shoulder disability and the March 2009 
opinion, while linking a currently diagnosed disability to 
service, did not specify which past trauma was the etiology of 
the disorder.  The record; however contains no evidence of any 
trauma other than that reported in service.  There are no other 
medical opinions of record documenting the etiology of the 
Veteran's right shoulder disorder.

The record documents current right shoulder disability, symptoms 
of right shoulder disability in service and medical opinions 
linking the current disability to service.  As the evidence is at 
least in equipoise, and resolving all doubt in the Veteran's 
favor, entitlement to service connection for chronic right 
shoulder impingement is therefore granted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Sinusitis 

A November 1981 rating decision denied the Veteran's claim for 
service connection for sinusitis as the record was negative for 
evidence of chronic sinusitis.  A notice of disagreement was not 
received within one year of notification of this rating decision, 
thus rendering it "final" under 38 U.S.C.A. § 7105(c).

Evidence considered in this November 1981 rating decision 
includes the Veteran's service treatment records and an October 
1981 VA examination.

An April 1960 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
sinusitis in an accompanying RMH.  Complaints of nasal congestion 
were noted in November 1961.  An April 1964 service discharge 
examination was also negative for any relevant abnormalities.  
The remaining service treatment records from this period of 
service were negative for any complaints, treatments or diagnoses 
related to sinusitis.

The Veteran reported that he suffered from sinusitis in an 
October 1977 RMH with the examiner noting that this was "not a 
daily problem."  A questionable sinus infection was noted in 
January 1978.  An impression of bacterial sinusitis was noted in 
January 1980.  A February 1980 service discharge examination was 
negative for any relevant abnormalities and reflected the 
Veteran's reports that he suffered from chronic sinusitis that he 
treated with medications.  He reported suffering from sinusitis 
in an accompanying RMH.

An October 1981 VA examination noted the Veteran's history of 
sinus problems since 1963.  He reported frequent attacks of a 
stuffy nose, nasal drainage and occasional headaches.  Allergies 
to food or drugs were denied.  He used over-the-counter 
medication to treat his sinus problems.  Physical examination 
revealed that the nasal septum was midline, that the turbinates 
were not enlarged or injected and that there was no drainage 
seen.  An accompanying paranasal sinus X-ray revealed a density 
in the sphenoid sinus that could be due to an overlying shadow or 
a retention cyst but was otherwise clear.  Following this 
examination, no clinical evidence of sinusitis was found.

Evidence considered since the November 1981 rating decision 
includes VA treatment notes dated through June 2007, the June 
2007 opinion from Dr. M.O., the June 2007 opinion from Dr. R. B. 
and various private treatment notes.

A December 1982 VA treatment note reflects a diagnosis of 
sinusitis.
An upper respiratory infection was noted in a September 1983 
private treatment note following the Veteran's complaints of 
sinus congestion and tenderness over the maxillary sinuses.

An impression of flu syndrome was noted in a February 1988 
private treatment note.  A second February 1988 private treatment 
note contained an impression of purulent bronchitis possibly 
originating from an influenza syndrome.

An assessment of probable recurrent sinusitis was noted in a 
January 1992 private treatment note.

A June 1999 private treatment note shows that the Veteran was 
found to have sinusitis.  An October 2001 private treatment note 
indicates that a recent sinus computed tomography (CT) scan found 
nasal muscoal thickening but no air fluid levels or other signs 
of infection.  A July 2002 private treatment note contained an 
impression of sinusitis.  An impression of an upper respiratory 
infection was reported in a February 2003 private treatment note.

Recurrent acute sinusitis was diagnosed in a December 2005 
private treatment note.  

A June 2007 private opinion from Dr. M. O. noted that she had 
been the Veteran's primary care physician since 2004.  She has 
treated him for a variety of conditions, including sinus 
congestion, during this time.  Following a review of the 
Veteran's service treatment records, she noted that he was 
treated for the same condition on several occasions during 
service.  She did not have an opinion as to whether the Veteran's 
recurrent sinus condition was the result of service.

A July 2007 opinion from Dr. R. B., the Veteran's private 
otolaryngologist, noted that he was unable to give an opinion as 
to the etiology of the Veteran's sinus problems.

The November 1981 rating decision denied the Veteran's claim for 
service connection for sinusitis as the record was negative for 
evidence of a chronic sinusitis.  As such, competent evidence 
establishing that the Veteran suffers from a condition is 
required to reopen the claim.

The newly submitted treatment records document that the Veteran's 
diagnosis of recurrent sinusitis on multiple occasions.  This 
evidence is new in that it was not previously of record, relate 
to an element of the previous denial that was found to be 
lacking, evidence that the Veteran has current chronic sinusitis.  
It raises a reasonable possibility of substantiating the claim.  
As discussed in the Remand section of this decision, the newly 
received evidence triggers VA's duty to provide an examination.  
The Court has recently held that evidence raises a reasonable 
possibility of substantiating the claim if it triggers the duty 
to provide an examination.  Shade v. Shinseki, 24 Vet. App. 110 
(2010).  The claim is therefore reopened.

Tinnitus 

The Veteran contends that he now suffers from tinnitus as a 
result of his exposure to flight line noise during service.  He 
experienced intermittent ringing in his ears during service and 
these symptoms have increased in severity since that time.

The April 1960 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from ear 
trouble in an accompanying RMH.  The April 1964 service discharge 
examination was also negative for any relevant abnormalities.  
The remaining service treatment records from this period of 
service were negative for any complaints, treatments or diagnoses 
related to tinnitus.

The Veteran denied any history of ear trouble in the October 1977 
RMH.  The February 1980 service discharge examination was 
negative for any relevant abnormalities.

The October 1981 VA examination reflected the Veteran's history 
of hearing loss and his reports of exposure to jet engine noise 
for the last 18 years.  Physical examination noted that both 
tympanic membranes were intact, that the right ear drum was 
intact and that the left eardrum was moderately scarred.  
Examination was negative for inflammation or discharge.  It was 
not reported whether the Veteran had tinnitus.

A November 1991 VA audiology examination reflected the Veteran's 
reports of intermittent bilateral tinnitus that began while 
working on jet engines.  A history of ear infections or ear 
surgery was denied.  Acoustic emittance testing revealed normal 
middle ear function bilaterally but there was an inability to 
maintain a seal in order to test ipsilateral acoustic reflexes or 
reflex decay.  The examiner noted that the Veteran was 
cooperative and consistent during the examination.

A December 1993 VA audiology treatment note reflected the 
Veteran's complaints of ear ringing that began several months 
ago.  This tinnitus was constant, bilateral and described as a 
high pitch ring of moderate severity.

At an April 1994 VA audiology examination he Veteran reported a 
mild degree of bilateral tinnitus that was at a high frequency.  
He reported that the tinnitus had been less noticeable in the 
last month since he was fitted with hearing aids.

An August 2006 VA audiology examination reflected the Veteran's 
reports of exposure to "a lot" of engine noise during service 
while working as a mechanic on the flight deck.  Following 
service, he worked in maintenance and was required to wear ear 
plugs.  He reported experiencing constant bilateral tinnitus and 
that its onset occurred approximately one year ago.  A history of 
ear infections, ear surgery or a family history of hearing loss 
was denied.  The examiner opined that due to the delayed onset of 
the tinnitus, it was less likely than not due to the Veteran's 
military service.  The examiner did not review the Veteran's 
claims file or medical records prior to rendering this opinion.

A July 2007 private otolaryngologist opinion from Dr. R. B. noted 
that the Veteran had significant high frequency sensorineural 
hearing loss, the most likely etiology of which was noise 
exposure.  Given the fact that the Veteran's noise exposure was, 
for the most part, associated with his military service, it was 
assumed to be service related.  The Veteran's tinnitus can be 
directly related to his hearing loss.

The Veteran has a current disability as he has been diagnosed 
with tinnitus.  In order for his current tinnitus to be 
recognized as service connected, the competent medical evidence 
of record must establish a link between this condition and an 
active duty injury or disease or a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Shedden and 
Hickson, supra.  

The evidence establishing this nexus includes July 2007 opinion 
from Dr. R.B., a private otolaryngologist, that the Veteran's 
tinnitus was directly related to his service-connected hearing 
loss.  The evidence against such a nexus includes the August 2006 
VA audiology opinion finding that it was less likely than not due 
to the Veteran's military service.

The July 2007 opinion from Dr. R.B. is accompanied by a 
rationale.  See Nieves-Rodriguez, supra.  The August 2006 VA 
examiner did not review the Veteran's claims file prior to 
rendering her opinion and based her opinion on his subjective 
reports that the onset of his tinnitus occurred approximately one 
year prior to the examination.  However, the clinical evidence 
contained in the claims file documents the Veteran's complaints 
of tinnitus since at least November 1991.  An opinion based on an 
inaccurate factual premise has no probative value.  See Reonal v. 
Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  
The August 2006 VA examiner also did not offer any opinion as to 
the relationship between the Veteran's tinnitus and his service-
connected bilateral hearing loss.  The Board is therefore 
affording little, if any, weight this August 2006 VA examiner's 
opinion.

As the evidence is at least in equipoise, and resolving all doubt 
in the Veteran's favor, entitlement to service connection for 
tinnitus is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

New and material evidence having been received, the claim for 
service connection for a right shoulder disability is reopened.

Entitlement to service connection for a right shoulder 
disability, namely chronic impingement, is granted.

New and material evidence having been received, the claim for 
service connection for sinusitis is reopened.

Entitlement to service connection for tinnitus is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon at 83.  The threshold for finding a 
link between current disability and service is low. Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran contends that he injured his back on several 
occasions during service, including by falling on ice, falling 
off a ladder in 1963 and slipping off a plane he was repairing in 
1971.  Service treatment records document complaints of a "sore 
back" in May 1961, November 1962, October 1973 and June 1974.  
An impression of a muscle strain was noted in March 1971.  
Complaints of lumbar spine pain after a trauma were noted in 
March 1978.  Post-service treatment records document complaints 
of back pain.  A December 2003 private physical therapy treatment 
note indicated that the Veteran had "chronic pain [status-post] 
injuries [that] occur[ed] in the military."  The Board notes 
that chronic pain is not a separate disability for purposes of VA 
disability compensation.  See Sanchez- Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  A VA orthopedic examination is 
therefore required to determine the nature and etiology of the 
Veteran's claimed residuals of a back injury.

In addition, the Veteran has reported recurrent sinusitis.  
Service treatment records, as described above, document multiple 
complaints of sinusitis.  Post-service treatment records also 
detail treatment for chronic sinusitis.  This evidence suggests 
that current sinusitis may have had its onset in service.  A VA 
examination is required to determine the nature and etiology of 
the Veteran's sinusitis.

In a January 2001 private treatment note, the Veteran's provider 
indicated that the Veteran was advised to apply for Social 
Security Administration (SSA) benefits.  It is not clear whether 
the Veteran applied or was awarded such benefits and for which 
disability such benefits may have been awarded.  The actual 
decision by SSA, and the medical records on which that decision 
was based, are not of record.  These records are potentially 
pertinent to the claims of entitlement on appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
where there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request 
all decisions and medical records associated 
with the Veteran's application or award of 
SSA benefits. 

All efforts to obtain these records should be 
documented in the claims file.

2.  Following the completion of the above 
development, the RO/AMC should afford the 
Veteran a VA orthopedic examination to 
determine whether he has any current back 
disability that was related to service.  The 
examiner should review the claims folder and 
note such review in the examination report or 
addendum.  Any indicated tests or diagnostic 
studies should be undertaken.

The examiner should then provide opinions as 
to whether any current back disability is at 
least as likely as not (50 percent 
probability or more), the result, in whole or 
part, of the Veteran's active duty service.  
In this regard the examiner should note the 
back complaints documented in the service 
treatment records and should consider the 
Veteran's reports of his history and 
symptoms.

The examiner should provide a rationale for 
the opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

4.  Following the completion of the 
development listed in items number 1 and 2, 
the RO/AMC should afford the Veteran a VA 
examination to determine whether he has any 
current sinusitis that was related to 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or addendum.  Any 
indicated tests or diagnostic studies should 
be undertaken.

The examiner should provide opinions as to 
whether any current sinusitis is at least as 
likely as not (50 percent probability or 
more), the result, in whole or part, of the 
Veteran's active duty service.  The examiner 
should specifically comment on the impact, if 
any, of the Veteran's presumed in-service 
exposure to inclement weather had on his 
claimed sinusitis.  The examiner should 
consider the service treatment records 
showing sinus complaints and treatment and 
the Veteran's reports of his history and 
symptoms.

The examiner should provide a rationale for 
this opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

5.  The AOJ should review the examination 
reports to ensure that they contain all 
findings and opinions requested in this 
remand.

6.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


